DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a downhole tool including a valve portion having a valve housing including an inner chamber and an actuation tubular. The actuation tubular slidingly arranged in the inner chamber. The actuation tubular includes an outer surface, an inner surface defining a flow path, an upper end, and a lower end. A first spring extends about the outer surface of the actuation tubular between the upper end and the lower end. An actuator portion is detachably connected to the actuation tubular. The actuator portion includes an actuator housing, an actuator member arranged in the actuator housing, and a second spring operatively connected to the actuator member.  The actuator member includes a first end portion operatively connected to the first spring and a second end portion. The actuator portion is selected and connected to the downhole tool to establish a selected actuation force through the second spring to compress the first spring causing the actuation tubular to shift within the inner chamber.  Akkerman US Patent 5,411,096 (Akkerman) was similar to the claimed invention.  Akkerman teaches all of the elements of the independent claims except for the second spring in the detachable actuator portion.  Akkerman teaches the use of a flexible bellow. After further consideration,  Examiner contends the bellow in Akkerman is not the same as the spring in the current application.  In conclusion, Examiner did not find prior art that taught all of the elements and limitations disclosed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676